DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-20 have been examined and rejected. This is the first Office action on the merits.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 5-6, 8-10, 14-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhan et al (U.S. Patent No. 8,655,672).

Claims 1, 5-6, 8-9, 19-20 (Method)
Claims 10, 14-15, 17-18 (Apparatus)
4-1.	Regarding claims 1 and 10, Bhan teaches the claim comprising: obtaining a plurality of invitation links from a first user terminal, each of the plurality of invitation links being connected to at least one community, by disclosing obtaining an event database containing information about a plurality of events, each event containing fields describing the event including an event ID, topic, [column 2, lines 38-49]. Events may be selected for promotion to specific individuals by listing individual names of the desired recipients in the fields of the event database for each event [column 3, lines 32-45].
Bhan teaches generating a bundle invitation link connected to a detail page, the detail page including the plurality of invitation links; transmitting the bundle invitation link to a second user terminal, by disclosing that a Generate Invitations process queues all the invitations that are to be delivered to each member and formats them into an e-mail for delivery to the member [column 4, lines 46-52, 60-63].
Bhan teaches causing a display of the second user terminal to display the detail page in response to receiving, from the second user terminal, an input corresponding to the bundle invitation link, by disclosing that the e-mail contains an invitation for each event and a link that directs the member’s browser to a website that manages the members’ responses [column 4, line 64 to column 5, line 1; column 5, lines 13-20; figures 6, 8]. 
Bhan teaches receiving a data pair from the second user terminal, the data pair including at least one invitation link and an identification value of the second user terminal, and the at least one invitation link being selected from among the plurality of invitation links included in the detail page, by disclosing that the member may accept each of the invitations [column 5, lines 2-7, 22-25] where members’ responses are reported to sponsors of the event to help the sponsors manage attendance at their events [column 5, lines 30-32].

4-2.	Regarding claims 5 and 14, Bhan teaches all the limitations of claims 1 and 10 respectively, wherein the detail page includes a plurality of selection UI objects and a joining UI object, the plurality of selection UI objects corresponding to the plurality of invitation links, by disclosing providing check [column 5, lines 2-7, 22-25; figures 6, 8].
Bhan teaches the receiving the data pair comprises receiving the data pair based on a selection of the joining UI object and at least one of the plurality of selection UI objects, by disclosing that the member may accept each of the invitations [column 5, lines 2-7, 22-25] where members’ responses are reported to sponsors of the event to help the sponsors manage attendance at their events [column 5, lines 30-32].

4-3.	Regarding claims 6 and 15, Bhan teaches all the limitations of claims 5 and 14 respectively, wherein the receiving the data pair comprises: determining whether the second user terminal is able to join the at least one invitation link based on user information obtained from the second user terminal; and receiving the data pair based on determining that the second user terminal is able to join the at least one invitation link and a selection of the joining UI object, by disclosing that certain events may become “closed” in which case the member would not be able to join [column 5, lines 33-37]. A member will receive appropriate feedback, such as a confirmatory e-mail indicating that registration for an event has been successful [column 5, lines 43-46].

4-4.	Regarding claims 8 and 17, Bhan teaches all the limitations of claims 1 and 10 respectively, further comprising: receiving modification data from the first user terminal, the modification data corresponding to the bundle invitation link, by disclosing that an event may be modified [column 5, lines 37-41].
Bhan teaches editing the detail page based on the modification data; and causing the display of the second user terminal to display the edited detail page in response to re-receiving, from the second user terminal, the input corresponding to the bundle invitation link, by disclosing that the web-[column 2, lines 13-25; column 5, lines 13-18; figure 8]. Thus, the web-based screen would reflect updates made to an event. 

4-5.	Regarding claims 9 and 18, Bhan teaches all the limitations of claims 1 and 10 respectively, further comprising: receiving modification data from the first user terminal, the modification data corresponding to the bundle invitation link, by disclosing that an event may be modified [column 5, lines 37-41].
Bhan teaches editing the detail page based on the modification data, by disclosing that the web-based screen for listing the members’ invitations displays information of each event from the event database [column 2, lines 13-25; column 5, lines 13-18; figure 8]. Thus, the web-based screen would reflect updates made to an event.
Bhan teaches generating a new bundle invitation link connected to the edited detail page; transmitting the new bundle invitation link to the second user terminal; and causing the display of the second user terminal to display the edited detail page in response to receiving, from the second user terminal, an input corresponding to the new bundle invitation link, by disclosing that new emails would be queued after an update to an event has occurred [column 5, lines 41-42]. Invitations that are queued up for a member are formatted into an e-mail and delivered to the member [column 4, lines 60-63]. The e-mail contains an invitation for each event and a link that directs the member’s browser to a website that manages the members’ responses [column 4, line 64 to column 5, line 1; column 5, lines 13-20; figures 6, 8].

4-6.	Regarding claim 19, Bhan teaches a non-transitory computer-readable medium storing a computer program that, when executed by a computer, causes the computer to execute the method of claim 1, by disclosing implementing the embodiments of Bhan using a central Internet-based server [column 1, line 65 to column 2, line 12].

4-7.	Regarding claim 20, Bhan teaches all the limitations of claim 1, further comprising: registering the second user terminal with one or more communities among the at least one community connected to the at least one invitation link, by disclosing that the member may accept each of the invitations [column 5, lines 2-7, 22-25] where members’ responses are reported to sponsors of the event to help the sponsors manage attendance at their events [column 5, lines 30-32].

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhan et al (U.S. Patent No. 8,655,672) in view of Li (U.S. Patent No. 8,745,057).

6-1.	Regarding claims 2 and 11, Bhan teaches all the limitations of claims 1 and 10 respectively. Bhan does not expressly teach wherein the obtaining the plurality of invitation links comprises: receiving, from the first user terminal, an identification value of the first user terminal; determining whether the first user terminal has an invitation link generation authority for each invitation link among a set of invitation links based on the identification value of the first user terminal; and obtaining the plurality of invitation links for which the first user terminal has the invitation link generation authority from among the set of invitation links. Li discloses searching for events and identifying at least one matching event to be transmitted to the user [column 1, lines 52-56]. A determination is made whether the user is authorized to view the at least one matching event based at least in part on whether the event is public, the event was shared with the user, or the user is a collaborator [column 1, lines 60-64]. This would help keep events secure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine whether a user is authorized to view a matching event before displaying the event, as taught by Li. This would help keep events secure.

6-2.	Regarding claims 3 and 12, Bhan-Li teach all the limitations of claims 2 and 11 respectively, wherein the obtaining the plurality of invitation links for which the first user terminal has the invitation link generation authority comprises: transmitting, to the first user terminal, a subset of invitation links among the set of invitation links for which the first user terminal has the invitation link generation authority; and obtaining the plurality of invitation links from the first user terminal based on a selection of the plurality of invitation links from among the subset of invitation links, by disclosing that when searching for events, making a determination whether the user is authorized to view the at least one matching event based at least in part on whether the event is public, the event was shared with the user, or the user is a collaborator [Li, column 1, lines 60-64]. Once displayed, the user may then select events for promotion to specific individuals by listing individual names of the desired recipients in the fields of the event database for each event [Bhan, column 3, lines 32-45].

7.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bhan et al (U.S. Patent No. 8,655,672) in view of Ellis et al (U.S. Patent No. 9,098,805).

wherein the detail page includes a plurality of joining user interface (UI) objects corresponding to the plurality of invitation links; and the receiving the data pair comprises receiving the data pair based on a selection of at least one of the plurality of joining UI objects, the at least one invitation link corresponding to the selected at least one joining UI object. Ellis disclose providing a page that allows the user to access activities, such as group invitations through html links [column 29, lines 54-57]. A list of groups may be displayed along with buttons for each group that allows the user to join the group [column 30, lines 41-46]. This would allow the user to more efficiently join a group. Since Bhan discloses that any suitable user interface may be used to accept, decline, or delete each of the invitations [Bhan, column 5, lines 4-7], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for each invitation, a button that allows the user to join, as taught by Ellis. This would allow the user to more efficiently join an event.

8.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhan et al (U.S. Patent No. 8,655,672) in view of Shaw et al (Pub. No. US 2007/0173325).

8-1.	Regarding claims 7 and 16, Bhan teaches all the limitations of claims 1 and 10 respectively. Bhan does not expressly teach wherein the causing the display of the second user terminal to display the detail page comprises disabling an invitation link among the plurality of invitation links that the second user terminal is unable to join based on user information obtained from the second user terminal; and the detail page includes the disabled invitation link. Shaw discloses greying out a button that allows a user to join a game if the host declares the game as private or if parental controls prevent such a joining of the game [paragraph 59]. This would ensure the user is notified of which communities are able to be joined. It would have been obvious to one of ordinary skill in the art before the effective 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.